Citation Nr: 1244103	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to service connected disabilities. 

2. Entitlement to an initial compensable disability rating for bilateral plantar warts, claimed as a bilateral foot condition. 

3. Entitlement to an initial increased disability rating in excess of 10 percent for left knee patellofemoral pain syndrome and tendonitis, claimed as a left knee condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right knee condition, granted service connection for left patellofemoral pain syndrome and tendinitis and assigned a 10 percent disability rating, and granted service connection for bilateral plantar warts and assigned a noncompensable disability rating.  The Veteran filed a notice of disagreement with this rating and subsequently perfected an appeal.

In February 2011, the Board remanded the appeal for additional development. 

A review of the Virtual VA paperless claims processing system shows that VA treatment records through July 2012 are of record.  The agency of original jurisdiction (AOJ) did not review these records.  However, in August 2012 the Veteran waived his right to review by the AOJ and the Board may consider these records in the first instance.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A right knee disability was neither aggravated, nor incurred during active service; nor is it secondary to service connected disabilities. 

2.  The Veteran's bilateral callosities are painful and superficial, but are not productive of instability or an affected area greater than twelve square inches.

3.  The left knee strain is manifested by limitation of flexion to no more than 100 degrees, normal extension, and no subluxation or instability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for an initial rating of 10 percent, but no higher, for plantar warts are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, and 7820 (2008 and 2012). 

3.  The criteria for a schedular rating in excess of 10 percent for left knee strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For the issues of higher initial ratings for a left knee disability and bilateral plantar warts, the appeal arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in June 2008.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and VA treatment records have been obtained, in addition to various written statements by the Veteran himself.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that his service connected disabilities have increased in severity since his most recent VA examinations.  

The Board also finds that the record reflects substantial compliance with the instructions in the February 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence includes an updated July 2012 VA knee examination report, Orlando and Gainesville VAMC records, and issuance of a July 2012 supplemental statement of case.  The Board is satisfied that there was substantial compliance with its remand orders.  Id.; See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection for a right knee disability

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual background and analysis

Service treatment records are entirely negative for complaint or treatment for any right knee disorder.

VA treatment records, dated in March 2008, show that the Veteran complained about knee pain.  Clinical examination was significant for crepitus.  However laxity, warmth, or swelling was not observed.  He had a normal gait and demonstrated a full range of motion without pain.  No muscle atrophy or weakness was found.  X-rays showed normal findings for both knees.  

VA treatment records, dated in May 2008, include complaints about bilateral knee pain.  Clinical examination showed that the left knee was slightly swollen with suspected effusion and minimal warmth as compared to the right knee.  No laxity was observed.  There was mild decrease in extension.  The examiner ordered rheumatoid testing and referred the Veteran for an orthopedic consultation.  

In July 2008, the Veteran reported that he had longstanding bilateral knee problems that began in military service.  They interfered with his employment.  

In his January 2010 substantive appeal, the Veteran asserts that his right knee disability is secondary to service connected pes planus.  He reported that a VA healthcare provider informed him of the secondary relationship.  

VA primary care records from January 2010 show that the Veteran complained about bilateral knee pain.  Clinical examination was significant for crepitus.  The examiner assessed knee pain and noted that the Veteran refused to take pain relief medication.  

The Veteran was afforded a VA examination for his right knee in July 2012.  He reported that he had an abnormal gait due to service connected flat feet and callouses.  The abnormal gait caused his right knee to swell.  His recalled that his right knee pain began within a year of separation.  He currently wore an elastic brace on his right knee.  Clinical examination showed reduced right knee flexion and full extension.  The Veteran had full strength in his right lower extremity.  Stability testing was unremarkable.  The examiner commented that these range of motion measurements had to be taken during tests for instability since the Veteran's efforts were unreliable in initial testing.  She commented that his complaints were out of proportion to her clinical observation of knee disability.  

The examiner opined that the Veteran's right knee strain is less likely than not related to any in-service event, injury, or disease.  She also stated that there was no objective evidence of a right knee disorder being due to or aggravated by his bilateral foot and skin disorders.  She cited an absence of treatment in service.  She also explained that the Veteran's feet and skin conditions are equal bilaterally.  Thus, any gait abnormality would not affect one knee more than the other.  She observed that intercurrent injury to the right knee is unknown.  She also stated that the Veteran displayed poor effort during examination and she would not consider his lay statements credible regarding chronicity and symptomatology.

In summary, the Veteran contends that his right knee disability is related to service or his service connected foot and skin disabilities.  As explained below, the preponderance of the evidence is against the claim and it will be denied.   

The Board will first consider whether a continuity of symptomatology has been demonstrated.  38 C.F.R. § 3.303(b).  The Veteran is competent to observe knee pain and relate his medical history.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board must weigh his reports against the additional evidence of record and overall plausibility.    Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Service treatment records do not show any complaints or injuries for the right knee.  In July 2008 and January 2010 statements, the Veteran began reporting that he had right knee pain beginning in service.  However, he informed the July 2012 VA examiner that it began within a year of separation.  Nonetheless, the issue is whether the Veteran is credible in his reports.  Caluza, 7 Vet. App. at 510-511; Davidson, 581 F.3d 1313.  The July 2012 VA examiner stated that she did not find the Veteran to be credible in his reports of continuity and chronicity, citing his poor effort during clinical examination.  Her assessment is based upon clinical observation and experience.  It is plausible.  The Board finds the July 2012 VA examiner's opinion to be probative.  Id.  Based upon the July 2012 VA examiner's report, the Board does not consider the Veteran credible in his reports about his history of right knee pain.  Thus, his reports have minimal probative value.  Id.  The evidence weighs against finding a continuity of symptomatology.  

The Board has also considered whether service connection on a secondary basis is warranted.  38 C.F.R. § 3.310.  As an initial matter, the Board notes that the question of whether a right knee disability is secondary to his service connected foot disabilities is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional or otherwise have specialized medical training or education.  Thus, his assertions are not competent evidence addressing the medical questions involved for service connection on a secondary basis and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The only competent evidence addressing the issue of secondary service connection is the July 2012 VA examiner's opinion.  She expressed a negative opinion.  She explained that the Veteran's feet and skin conditions were equal bilaterally.  Hence, any gait distortion would not affect one knee more than the other.  She stated that there was no clinical evidence suggesting any causation or aggravation of the right knee due to the service connected bilateral foot disorders.  The July 2012 VA opinion is based upon complete review of the claims folder, clinical examination, and includes a well reasoned medical opinion.  It is uncontroverted by the additional medical evidence and is consistent with March 2008 clinical findings showing a normal gait.  The Board finds the July 2012 VA medical opinion to be highly probative and weigh heavily against a finding of secondary service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 
 
III.  Higher initial ratings

General laws and regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

 (i) Bilateral plantar warts

In December 2008, the RO awarded service connection for bilateral plantar warts and assigned a noncompensable rating pursuant to Diagnostic Code (DC) 7819.  38 C.F.R. § 4.118, DC 7819.  DC 7819 specifies that the applicable disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his original claim in March 2008, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions. 

Scars, other than of the head, face, or neck, are to be rated under DCs 7801 to 7805. Under DC 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1), (2). 

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2). 

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination. 38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. § 4.118, DC 7804, Note (1), (2). 

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).

VA treatment records, dated in March 2008, showed that the Veteran's callouses were clinical examined and determined to be painful.  

In his August 2008 substantive appeal, the Veteran stated that his warts were painful.  

The Veteran was afforded a September 2008 VA podiatry examination.  He reported having persistent foot pain of a progressive nature.  The pain was located at the calluses of the forefoot, midfoot, and heel.  Clinical examination showed calluses on both feet beneath the great toe, lateral forefoot, and heel.  The calluses were exquisitely tender.  The examiner diagnosed bilateral plantar warts.  

The Veteran was afforded a July 2012 VA examination.  The examiner noted a history of foot callosities.  The Veteran had not received oral or topical medication for treatment.  Clinical examination of the right foot showed first and fifth metatarsophalangeal (MTP) joints to have a 1.5 centimeter diameter raised callus and 2.5 diameter flat callus, respectively.  Left first and fifth MTP joints had a 1 centimeter diameter raised callus and 3 centimeter diameter flat callus, respectively.  The left foot also had a mid distal metatarsal 4 centimeter diameter flat callus.  The calluses were tender upon examination, but did not have skin breaks.  The examiner stated that less than five percent of total body area was affected and no exposed areas were affected.  She noted a functional impact of foot pain.  She described the above listed callosities as dry and superficial with no associated underlying soft tissue damage.  They were not productive of any limitation of motion, but were tender upon examination.  

The Board finds that a 10 percent rating for plantar warts is warranted under DC 7804 for tender scar.  VA treatment records from March 2008 include clinical findings of painful callouses.  Both VA examination reports include clinical findings of tenderness for the Veteran's plantar callosities.  See September 2008 and July 2012 VA examination reports.  Such findings fit squarely within the 10 percent rating criteria under DC 7804 for superficial, painful scars.  38 C.F.R. § 4.118, DCs 7804, 7819 (2007).

Ratings in excess of 10 percent under the scar diagnostic criteria are limited.  38 C.F.R. § 4.118, DC 7801-7805 (2007).  A rating in excess of 10 percent under DC 7801 or 7802 is not warranted as the Veteran's plantar warts have never exceeded 12 square inches in size and are not deep.  The largest measured plantar wart was measured as 4 centimeters in diameter.  See July 2012 VA examination report.  A 10 percent rating is the maximum schedular rating under DCs 7803 and 7804.  38 C.F.R. § 4.118, DCs 7803, 7804 (2007).  The record does not show that there was any additional functional impairment to the foot.  See July 2012 VA examination report.  Hence, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, DC 7801-7805, 7819 (2007).  

A 10 percent rating for plantar warts is granted pursuant to DC 7804 for superficial painful scars.  38 C.F.R. § 4.118, DCs 7804, 7819 (2007).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service connected plantar warts.

(ii) Left knee disability

In November 2008, the RO awarded service connection for left knee patellofemoral pain syndrome and tendonitis and assigned an initial rating of 10 percent pursuant to Diagnostic Code (DC) 5260. 38 C.F.R. § 4.71a, DC 5260.    

Under DC 5260 ratings are assigned for limitation of knee flexion as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  Id.  For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Ratings are also assigned for limitation of knee extension as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261. 

The Board observes that Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion and raises the issue of functional loss.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In addition to the limitation of motion diagnostic criteria, the rating schedule also includes ratings for subluxation or lateral instability of the knee.  A 10 percent rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

VA treatment records, dated in March 2008, show that the Veteran complained about knee pain.  Clinical examination was significant for crepitus.  However laxity, warmth, or swelling was not observed.  He had a normal gait and demonstrated a full range of motion without pain.  No muscle atrophy or weakness was found.  X-rays showed normal findings for both knees.  

The Veteran was afforded a September 2008 VA knee examination.  He reported having daily pain in his left knee that is exacerbated by walking and standing.  He had associated stiffness, weakness, and swelling.  He also complained about instability, heat, and redness, but denied subluxation or dislocation.  He had flare up about once a week precipitated by heavy activity.  Clinical examination showed tenderness to palpation of the left patellofemoral joint and patellar tendon.  He also had subpatellar crepitus during range motion testing.  All ligaments were intact and McMurray's test was negative.  He did not present with any ambulatory aids.  Left knee flexion was to 135 degrees with pain at 130 degrees.  He demonstrated full left knee extension without pain.  The examiner did not find additional limitations due to painful motion, fatigue, weakness, or incoordination.  He commented that it would be speculative to estimate range of motion loss during flare-up.  He noted that March 2008 X-rays were normal.  He diagnosed left knee patellofemoral pain syndrome and left patellar tendonitis.  

In August 2009, the Veteran described symptoms of weakness, effusion, and instability in his knees.  

In January 2010, the Veteran reported that his left knee disability had increased in severity along with his other claimed disabilities.  

VA primary care records from January 2010 show that the Veteran complained about bilateral knee pain.  Clinical examination was significant for crepitus.  The examiner assessed knee pain and noted that the Veteran refused to take pain relief medication.  

VA reexamined the Veteran for his left knee disability in July 2012.  He denied having any flare up of left knee pain.  Left knee flexion was to 100 degrees, limited by pain.  He demonstrated full extension of his left knee.  Repetitive testing did not show any additional impairment.  The examiner assessed the functional impairment as pain on motion.  Muscle strength and stability testing was normal.  

The Board finds that a rating in excess of 10 percent or an additional separate rating is not warranted for the Veteran's service connected left knee disability.  38 C.F.R. §§ 4.7, 4.40, 4.71a, DCs 5257, 5260, and 5261.  Regarding instability or subluxation, the Veteran has provided vague descriptions in September 2008 and August 2009.  However, most recently he denied having instability.  The July 2012 clinical findings were negative for instability or subluxation.  Hence, a separate rating for instability or subluxation is not warranted.  38 C.F.R. § 4.71a, DC 5257.

The Veteran has not demonstrated a limitation of motion in excess of the 10 percent rating criteria for left knee flexion at anytime during the claims period.  See September 2008 and July 2012 VA examination reports.  A rating in excess of 10 percent under DC 5260 is not warranted.  38 C.F.R. § 4.71a, DC 5257.

Similarly, the Veteran has not demonstrated a compensable limitation of motion of left knee extension.  Both VA examination reports show findings of full left knee extension.  Hence, a separate compensable rating for reduce extension is not warranted.  38 C.F.R. § 4.71a, DC 5257.

The record also does not suggest any neurological abnormalities associated with his left knee disability.  See September 2008 and July 2012 VA examination reports.  

Overall, the record does not present a basis to award a rating in excess of 10 percent for reduced left knee flexion or a separate compensable rating for left knee instability or reduced extension.  38 C.F.R. §§ 4.7, 4.40, 4.71a, DCs 5257, 5260, and 5261.  A higher initial rating for service connected left knee disability is denied.  

Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about it.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

 Total disability based upon individual unemployability (TDIU)

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this instance, the record shows that the Veteran is unemployed.  The Veteran asserts that he is unemployable due to his service connected left knee and bilateral foot disabilities.  However, the medical records as a whole indicate the Veteran has non-service connected psychiatric disabilities that would greatly interfere with employment.  The medical record does not show that his service disabilities alone are productive of unemployment.  The Board finds that TDIU is not for further consideration at this time.  




ORDER

Service connection for a right knee disability is denied.  

An initial compensable rating of 10 percent, but no higher, for plantar warts is granted.  

An initial rating in excess of 10 percent for service connected left knee patellofemoral pain syndrome and tendonitis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


